NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
CAROLINA POWER & LIGHT COMPANY,
AND FLORIDA POVVER CORPORATION,
Plain,tiff-Appellee,
V.
UNITED STATES,
Defen0lant-Appellant.
2011-5121 `
Appea1 from the United States Court of Federa1
C1aims in case no. 04~CV-037, Judge Thomas C. Whee1er.
ON MOTION
ORDER
The United States moves without opposition to dis-
miss its appea1.
Upon consideration thereof
IT ls ORDERE:o THAT:
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs

CAROLINA POWER & LIGHT V. US
2
FOR THE COURT
 12 2011 /s/ Jan Horbaly '
Date Jan Horba1y
C1erk
cc: Arno1d B. Fagg, Esq.
Danie1 RabinoWitz, Esq.
s21
Issued As A Mandate:  1 2 2011
E$LCDU
THEFE
5e1
~ F
fn
Q'u=
EALSFOR
RCUU
1
§c»
f*Qr'¥
' SEP l 2011
JAN HORBALY
CLERK